PER CURIAM.
In these consolidated appeals, Karen M. Seaworth appeals the district court’s1 adverse grant of summary judgment in her four separate but related Fair Debt Collection Practices Act lawsuits. Having carefully reviewed the record and considered Seaworth’s arguments for reversal, see Volden v. Innovative Fin. Sys., Inc., 440 F.3d 947, 950 (8th Cir.2006) (standard of review), we find no basis for overturning the district court. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota.